DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 09/17/2020. Claims 16-22, 24, and 26-30 have been amended. Claims 16-32 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flank” and “top side” of claim 16; the “latching grooves” of claim 17; “electrical leads end” or “electrical leads” of claim 18; “lateral nub walls” of claim 19; the “quadrangular ground plan,” of claim 25 must be shown / labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. All claimed elements of the invention must be labeled. The lack of labels in the drawings makes it unclear what is attempting to be claimed and impossible to determine whether or not the elements claimed are definite. Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Applicant is required to review the claims and correct all indefiniteness issues. Below is a non-exhaustive list of confusing language, repeat terminology, and antecedent basis issues. Each 
Claim 16 line 6 recites the nubs “including at least one flank and having a top side” however, the specification describes the nubs having a “flank or top side,” therefore, flank and top side appear to be the same item and should not be claimed separately. Further, there is no part number or label to “flank” or “top side” therefore, it is further unclear what, exactly, is attempting to be claimed. Further, it is unclear how this item is “opposite” to the upper side or what “opposite” is intended to mean. Further still, lines 10-11 describe the wires are guided to the at least one flank or the top side, again making it unclear if separate elements are intended to be claimed here or not. Appropriate correction is required. 
Claim 16 line 15 recites “upon development of a clamping force.” It is unclear what this is intended to mean. This appears to imply an active step of development, but it is unclear what is being developed. It is unclear if this was merely intended to be some type of connection (friction fit, tight fit, interference fit, etc.) or not. Appropriate correction is required. 
Claim 16 line 18 recites that the conductor wires are “operable to be brought into electrical contact.” Similar to “development” above, it is unclear what this is intended to mean. 
Claim 16 line 21 recites that “the microprocessor determines positioning,” but it is exceedingly unclear in the claim what this means or why a microprocessor would “determine” a position. Presumably, when blocks are connected a user “determines” how they are connected. It is further unclear what this processor determination is for or whether or not it produces some result. This appears to be an incomplete processor step that makes the purpose of this recitation unclear. Similarly, the end of claim 18 has similar issues. Appropriate correction is required. 
 Claim 17 line 2 recites that a contact plate is “operable to be inserted,” but again, it is unclear what is attempting to be claimed here. Is the contact plate capable of being inserted? Is the intended use for the contact plate to be removable? Is this merely a manufacturing step in an apparatus claim? This language is unclear. Appropriate correction is required. 
Claim 17 lines 13-14 recite “wherein the lower ends of the upper conductor wires contact the contact plate are inserted into the at least one insert part.” This is confusing. It is unclear what is inserted into the insert part, the lower ends of the wires? Or the contact plate? Previously in the claim the contact plate is claimed to have interconnections between top and bottom surfaces, so it is unclear how the lower ends of the upper conductor wires can be both contacting the contact plate and be inserted somewhere else. Appropriate correction is required. 
Claim 18 line 8 recites “a plurality of electrical leads end.” It is unclear what this is or what is attempting to be claimed. Further, resilient conductor wires projecting out of the upper side of the body as “contact points” was already claimed, therefore, it is unclear what the “electrical leads end” is intended to be as it seems to be the same element as the “contact points.” Appropriate correction is required. 
Claim 19 references both “the microprocessor” and “a microchip” which are both labeled item 32 in the specification, a single item. Therefore, it is unclear why two different terms are used. Appropriate correction is required. 
Claim 19 lines 8-9 recite “a microchip whose contact wires are coated with conductor paths of the circuit board,” which is exceedingly confusing. It is unclear how wires of a microchip can be coated with other circuits on another board. Presumably some connections were intended to be recited here but are unclear. Appropriate correction is required. 
Claim 19 line 9 recites “lateral nub walls,” but this is not found in the specification. Also, presumably some of the structure of claim 16 already claimed this element. The same term should be used (flank?). Claims 20, 25, 28 and 29 also use this term. Appropriate correction is required. 
Claim 20 recites “the contact-carrying ends.” There is insufficient antecedent basis for this limitation in the claim. No “contact-carrying ends” were previously claimed. Further, it is unclear if this is a duplicate term or not since other portions of the conductive tracks were already claimed that appear to be contact ends. Appropriate correction is required. 
Claims 25 and 31 recite “a quadrangular ground plan” and “all-round lateral wall.” It is unclear what is attempting to be claimed. Appropriate correction is required.  
Claim 26 recites “upper sides of the nubs” when claim 16 already recited a “top side” of the nubs. It is unclear why a different term is being used. Appropriate correction is required. 
Claim 26 lines 12-14 are generally confusing. Appropriate correction is required. 
Claim 32 recites “substantially” which is indefinite. It is unclear what the scope of “substantially” is. Further, claim 32 recites a cubic body, but then also recites other shapes. It is 
Claim 28 recites “the resilient conductor wires” in line 5, while line 7 recites “upper conductor wires,” which are part of “the resilient conductor wires” but not claimed as such. Similarly, 15-17 recite “upper resilient ends of the lower conductor wires,” however, no “lower conductor wires were previously claimed, and, these are also parts of the “resilient conductor wires” but not claimed as such. This is confusing and indefinite. Claim 29 has similar issues. Upper and lower conductor wires should be claimed as a subset of the resilient conductor wires, since this was already claimed in claim 16. Appropriate correction is required. 
Claim 30 line 4 recites “a structure having the recess.” It is unclear what “a structure” is and why this is not claimed with relation to the basic body. Appropriate correction is required. 
Claim 30 references “mounting conductors” but, again, presumably these are as subset or further definition of the “resilient conductor wires” of claim 16. Appropriate terminology should be used. Appropriate correction is required. 
Again, this list is non-exhaustive. Applicant is required to review the claims and correct all language issues. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nag (US Patent No. 8,690,631).
In Reference to Claim 16
 	Nag teaches (Claim 16) A plastic toy building block comprising: a basic body having an underside, an upper side opposite to the underside, and an interior between the underside and the upper side (fig’s 6 and 8, top, bottom, and interior of block 210), the interior forming a plurality of recesses passing from the underside to the upper side of the basic body (fig’s 6-8, areas 216); a plurality of nubs extending from the upper side of the basic body (items 214, fig’s 6 and 7), each of the nubs including at least one flank and having a top side opposite the upper side of the basic body in relation to the nubs (top side and structure of items 214, fig’s 6 and 7); a plurality of resilient conductor wires guided from the underside of the basic body through the interior of the basic body to the upper side of the basic body (items 240, fig’s 6-8), wherein the resilient conductor wires are guided to the at least one flank or the top side of each corresponding nub (column 4 lines 31-38); and a microprocessor communicatively coupled with the plurality of resilient conductor wires (item 230, fig’s 6-8, more particularly, item 102, fig. 15 and column 10 lines 6-9; also see column 4 lines 16-26); wherein the underside of the basic body is operable to receive at least a portion of nubs of an additional plastic toy building block (column 3 line 53 – column 4 line 6), wherein the toy building block is coupled with the additional plastic toy building block in an installed state upon development of a clamping force between the plurality of nubs of the additional plastic toy building block and the underside of the toy building block (column 4 lines 6-15); wherein the resilient conductor wires of the toy building block are operable to be brought into electrical contact with corresponding resilient conductor wires on the 
Nag fails to teach the feature of the microprocessor determining positioning depending on electrical connections of claim 16. 
Zilber teaches [a] microprocessor determines positioning of the toy building block and the additional toy building block relative to one another depending on the electrical connections made between the toy building block and the additional toy building block in the installed state (column 4 lines 27-35; column 5 lines 24-41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy building block system of Nag with the feature of the microprocessor determining relative positioning of the blocks as taught by the toy building block system of Zilber for the purpose of allowing the system to be used to customize outputs based on the orientations of the blocks relative to each other as taught by Zilber (column 2 lines 16-24), allowing for more complex interactions, making the system more useful, and more interesting, and more attractive to the users. 

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112 rejections are not persuasive. The claims are still replete with indefinite and confusing recitations. See action above for details. 
Applicant’s arguments with respect to the previous 102 rejection are noted but are moot in view of the new grounds of rejection. See action above for further details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711